Case 1:20-cv-20218-FAM Document 20 Entered on FLSD Docket 03/19/2020 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 20-20218-CIV-MORENO

 

OJ COMMERCE LLC,
Petitioner,
Vs.
AMAZON SERVICES LLC,
Respondent.
/
FINAL JUDGMENT

Pursuant to Federal Rule of Civil Procedure 58, and in accordance with the reasons stated
in the Court’s Order Granting Petition to Confirm Arbitration Award, it is

ADJUDGED that the arbitration award entered on November 7, 2019 by the Commercial
Arbitration Tribunal in O.) Commerce, LLC v. Amazon Services, LLC, Case No. 01-18-0004-3681
(D.E. 1-2 at 2-3) is CONFIRMED IN ITS ENTIRETY. Accordingly, judgment is entered in
favor of the Petitioner OJ Commerce LLC and against Respondent Amazon Services, LLC.

v7
DONE AND ORDERED in Chambers at Miami, Florida, this JA, of March 2020.

 

FE . MORENO
UNITED STATES DISTRICT JUDGE

Copies furnished to:

Counsel of Record

 

 
